DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 October 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the surface roughness" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
This claim is dependent on claim 1, which did introduce the surface roughness, but this language has been removed from claim 1 and moved to claim 24.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 11-12, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier et al. (US 2019/0278473) in view of Bayersdorfer et al. (US 2004/0213008) and further in view of Carvaldho et al. (US 2020/0139816)
Regarding claim 1:
Fornasier discloses:
A  smart garnish comprising: 
an upper casing formed with a plurality of symbols to which light is emitted (Fig. 17A: 718; where the decorative film layer can be disposed on the casing as per paragraph 80); 
a capacitive touch sensor pad corresponding to at least one of the plurality of symbols and recognizing a touch (paragraph 80: made up of capacitive sensor elements 704); 
a holder casing in which the capacitive touch sensor pad is mounted and coupled from a rear of the upper casing (Fig. 7A: 702); and 
a circuit board positioned behind the holder casing and on which a light emitting element emitting light is mounted and configured to detect a touch signal of the capacitive touch sensor pad (Fig. 17A: PCB 714; paragraph 80, where the PCB is connected to the capacitive keyboard as described in paragraph 81), the light emitting element being corresponding to at least one of the plurality of symbols (this can be seen from Fig. 17A where the symbols in layer 711 align with the lights)
wherein the holder casing includes a light guide path for guiding the light emitted from the light emitting element to the corresponding at least on of plurality of symbols (Fig. 17A: elements 720; paragraph 81; where Fornasier earlier describes “light guide layers” in, e.g., paragraphs 59-60).
Fornasier does not disclose:
(A) that it is a “vehicle smart garnish of a vehicle,”
“the upper casing and the plurality of symbols being exposed as a part of an interior material of the vehicle.”
(B) “a haptic actuator configured to vibrate the holder casing in a vertical direction,
“wherein the holder casing comprises a support leg protruding downward from a rear surface thereof and the haptic actuator is coupled to an end of the support leg.”
(C) “a light reflection layer is formed on a partition of the light guide path”
Regarding (A) and (C):
Bayersdorfer discloses:
a vehicle smart garnish of a vehicle, the upper casing and the plurality of symbols being exposed as a part of an interior material of the vehicle (paragraph 1);
a light reflection layer is formed on a partition of the light guide path (paragraph 22).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier the element taught by Bayersdorfer.
The rationale is as follows:
Fornasier and Bayersdorfer are directed to the same field of art.
Bayersdorfer is directed to a very, very similar light, and discloses that this properly directs the light as desired (paragraph 22). One of ordinary skill could have included this with predictable results.
Regarding (B):
Carvalho discloses:
a haptic actuator configured to vibrate the holder casing in a vertical direction (paragraph 37, where it has to be a vertical direction from the structure shown in Fig. 3),
wherein the holder casing comprises a support leg protruding downward from a rear surface thereof and the haptic actuator is coupled to an end of the support leg (paragraph 49: the pin 60, where as indicated one end of the pin contacts the haptic actuator and the other end contacts circuit board 22. Circuit board 22 hold the capacitive sensors as per paragraph 33 so it is analogous to the holder casing of Fornasier).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier in view of Bayersdorfer a haptic actuator configured to vibrate the holder casing in a vertical direction, wherein the holder casing comprises a support leg protruding downward from a rear surface thereof and the haptic actuator is coupled to an end of the support leg, as suggested by Carvalho.
The rationale is as follows:
Fornasier, Vayersdorfer, and Carvalho are directed to the same field of art. Although Fornasier briefly discloses a haptic actuator (paragraph 72) it doesn’t have any detail on how it is attached. Carvalho provides the necessary detail to implement an actuator. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 7:
Fornasier, etc., discloses a vehicle smart garnish as discussed above.
Fornasier, etc., does not disclose:
“wherein a thickness of the transparent optical window is 1.2 mm to 1.5 mm to minimize a loss of light passing through the transparent optical window.”
However, this would have been obvious to one of ordinary skill in the art at the time the application was filed.
The rationale is as follows:
The appropriate dimensions can easily be determined in the course of routine engineering optimization/experimentation. Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art. Note that this distance is entirely consistent with the dimensions of other elements in Bayersdorfer.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.
It furthermore has been held in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range(s); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 11:
Fornasier, etc., discloses:
a body casing in which the circuit board is mounted (Carvalho Fig. 3: 28).
Regarding claim 12:
Fornasier, etc., discloses:
wherein a through-hole through which the support leg of the holder casing passes is formed in the circuit board, and the haptic actuator vibrates in the vertical direction in the through-hole (Carvalho Fig. 3 where the pin passes through the circuit board holder as per paragraph 49).
Regarding claim 21:
Fornasier, etc., discloses:
wherein the light reflection layer is made of a glossy material, reflects light entering from the first side of the light guide path, and emits the reflected light to a second side of the light guide path toward the corresponding at least one of the plurality of symbols (follows from Bayersdorfer paragraph 22, as shown in Fig. 1).
Regarding 22:
Fornasier, etc., discloses:
wherein the light guide path comprises: 
a light inlet formed on a first side of the light guide path through which the light enters (Bayersdorfer Fig. 1, where it enters from the LED 14); 
a light propagation path having the partition for guiding the light entering through the light inlet, the light reflection layer being formed on the partition (seen in Bayersdorfer Fig. 1; paragraph 22); and 
a light outlet formed on a second side of the light guide path through which the light exits toward the corresponding at least one of the plurality of symbols (seen in Bayersdorfer Fig. 1, as per paragraph 34).
Regarding claim 23:
Fornasier, etc., discloses:
wherein the light outlet comprises a transparent optical window through which the light passes (Bayersdorfer paragraph 10).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Bayersdorfer, and further in view of Carvalho, and further in view of Jung et al. (US 2011/0143132)
Regarding claim 3:
Fornasier, etc., discloses a vehicle smart garnish as discussed above.
Fornasier, etc., does not disclose:
“wherein the light reflection layer is formed of a material containing indium.”
Jung discloses:
a light reflection layer formed of a material containing indium (paragraph 33)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier, etc., the element taught by Jung.
The rationale is as follows:
Fornasier, Bayersdorfer, Carvalho and Jung are directed to the same or related fields of art.
Bayersdorfer discloses a “varnish” to reflect light (paragraph 22) but no details as to what it might be. Jung discloses a light reflective varnish (e.g., Jung paragraph 48) might contain indium. One of ordinary skill in the art could have included this with predictable results.

Claim(s) 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Bayersdorfer, and further in view of Calvalho, and further in view of Yoshida (US 2006/0147676).
There is an antecedent basis problem with claim 8 (see above) and so these claims will be addressed out of order.
	Regarding claim 24:
	Fornasier, etc., discloses a vehicle smart garnish as discussed above.
	Fornasier, etc., does not disclose:
	“wherein a surface roughness is formed on at least one of front and rear surfaces of the transparent optical window.”
Yoshida discloses:
surface roughness being formed on at least one of the front and rear surfaces of the transparent optical window (paragraph 33).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier in view of Bayersdorfer, and further in view of Carvalho, the element taught by Yoshida.
The rationale is as follows:
Bayersdorfer discloses diffusing the light (paragraph 17). Yoshida discloses diffusing light via a surface roughness (paragraph 33). This is used in the same environment, for the same purpose, and achieves the same result. One of ordinary skill in the art could have substituted this for the diffusion disk of Bayersdorfer (if even necessary, as for all we know that’s how Bayersdorfer’s diffusion disk works) with predictable results.
Regarding claim 8:
Fornasier, etc., discloses:
wherein the surface roughness has a shape in which fine protrusions are regularly or irregularly distributed (Yoshida paragraph 33).

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Bayersdorfer, and further in view of Carvalho, and further in view of Hotchkiss et al. (US 2016/0132113)
Regarding claim 13:
Fornasier, etc., discloses a vehicle smart garnish as discussed above.
Fornasier, etc., does not disclose:
“a buffer with a first side fastened to the holder casing and a second side fastened to the body casing to stably maintain the body casing against vertical vibration of the holder casing”
Hotschkiss discloses:
a buffer with a first side fastened to the holder casing and a second side fastened to the body casing to stably maintain the body casing against vertical vibration of the holder casing (the support 36 of Hotschkiss can be considered a buffer).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier, etc., the elements taught by Hotchkiss.
The rationale is as follows:
Fornasier, etc., and Hotchkiss are directed to the same field of art.
Hotschkiss teaches elements that can improve the stability of the device. One of ordinary skill in the art could have included it with predictable results.
Regarding claim 15:
Fornasier, etc., discloses:
wherein an opening is formed to open inwardly from an edge of the circuit board, a first buffer fastening part protruding through the opening in the circuit board and fastened to one end of the buffer is formed in the holder casing, and a second buffer fastening part to which the other end of the buffer is fastened is formed on the body casing (as seen in Hotschkiss Fig. 2).

Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Bayersdorfer, Carvalho, and Hotschkiss, and further in view of Suzuki et al. (US 2006/0255683)
Regarding claim 14:
Fornasier, etc., discloses a buffer as discussed above.
Fornasier, etc., does not disclose:
“ wherein the buffer is a plate spring capable of absorbing the vibration in the vertical direction.”
Suzuki discloses:
wherein the buffer is a plate spring capable of absorbing the vibration in the vertical direction (paragraph 200).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier, etc., the elements taught by Suzuki.
The rationale is as follows:
Fornasier, etc., and Suzuki are directed to the same field of art.
Suzuki discloses another kind of support element that one of ordinary skill in the art could have substituted with predictable results.
Regarding claim 16:
Fornasier, etc., discloses:
a lower casing coupled to the body casing from the rear and having an internal space in which the haptic actuator and the buffer are positioned (Hotschkiss Fig. 2).

Claim 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Bayersdorfer, and further in view of Carvalho, and further in view of Ding et al. (US 2017/0235414)
Regarding claim 17:
Fornasier, etc., discloses a vehicle smart garnish as discussed above.
Fornasier, etc., does not disclose:
“a capacitive force sensor pad configured to recognize that pressure is applied to at least one of the plurality of symbols, wherein the capacitive touch sensor pad and the capacitive force sensor pad are sequentially mounted in the holder casing, and the circuit board detects a pressure application signal of the capacitive force sensor pad.”
Ding discloses:
a capacitive force sensor pad configured to recognize that pressure is applied, wherein the capacitive touch sensor pad and the capacitive force sensor pad are sequentially mounted in the holder casing, and the circuit board detects a pressure application signal of the capacitive force sensor pad (paragraph 33).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier, etc.,a capacitive force sensor pad configured to recognize that pressure is applied to at least one of the plurality of symbols, wherein the capacitive touch sensor pad and the capacitive force sensor pad are sequentially mounted in the holder casing, and the circuit board detects a pressure application signal of the capacitive force sensor pad, as suggested by Ding.
The rationale is as follows:
Fornasier, Bayersdorfer, Carvalho and Ding are directed to the same or related fields of art.
Ding discloses that it might be desirable to detect both touch and pressure. One of ordinary skill in the art could have included this with predictable results in order to improve usability.
Regarding claim 19:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 20:
Fornasier, etc., discloses:
wherein the capacitive touch sensor pad and the capacitive force sensor pad are spaced apart from each other by a predetermined distance to form a space therebetween, or a dielectric layer is interposed therebetween (they are spaced apart as shown in Ding Fig. 1).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fornasier in view of Bayersdorfer, and further in view of Carvalho, and further in view of Jeon (KR 102038020; disclosed in IDS; US 2021/0086617 is relied upon as a translation).
Note that this appears to be the same applicant, but a different inventor, and the publication date is 23 October 2019, which is more than a year before applicant’s effective application date of 27 October 2020.
Regarding claim 17:
Fornasier, etc.,discloses a vehicle smart garnish as discussed above.
Fornasier, etc.,does not disclose:
“a capacitive force sensor pad configured to recognize that pressure is applied to at least one of the plurality of symbols, wherein the capacitive touch sensor pad and the capacitive force sensor pad are sequentially mounted in the holder casing, and the circuit board detects a pressure application signal of the capacitive force sensor pad.”
Jeon discloses:
a capacitive force sensor pad configured to recognize that pressure is applied, wherein the capacitive touch sensor pad and the capacitive force sensor pad are sequentially mounted in the holder casing, and the circuit board detects a pressure application signal of the capacitive force sensor pad (paragraphs 52-55).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Fornasier, etc.,the elements taught by Jeon.
The rationale is as follows:
Fornasier, Bayersdorfer, Yoshida, and Jeon are directed to the same field of art.
Jeon discloses a system that can detect both touch location and pressure, an obvious improvement. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 18:
Fornasier, etc., discloses:
wherein a touch electrode pad is formed on the capacitive touch sensor pad in a position corresponding to the plurality of symbols of the upper casing (Jeon paragraph 52), an electrically insulated region spaced apart from the touch electrode pad by a predetermined distance is formed as a ground electrode pad serving as a counter electrode of the touch electrode pad (Jeon paragraph 52), and a connection member extending from the touch electrode pad and the ground electrode pad and connected to the circuit board is formed in the capacitive touch sensor pad (shown in Fig. 9), and wherein a capacitive force electrode pad is formed on the capacitive force sensor pad in a position corresponding to the plurality of symbols of the upper casing (Jeon paragraph 55), and a connection member extending from the capacitive force electrode pad and connected to the circuit board is formed in the capacitive force sensor pad (shown in Fig. 10).

Response to Arguments
Applicant's arguments filed 31 October 2022 have been fully considered but they are not persuasive.
Applicant argued the new language with respect to the haptic actuator rendered the claims allowable over the prior art. The Examiner agrees, but Carvalho has now been relied upon to teach the missing elements.
	Because applicant eliminated many elements from claim 1, Yoshida is no longer required for that claim, although it has still been applied for some dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694